Case: 1:19-cv-02404-BYP Doc #: 11 Filed: 08/23/21 1 of 2. PageID #: 1085




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 LEON D. JACKSON                                  )
 (#A692532),                                      )     CASE NO. 1:19CV2404
                                                  )
                Petitioner,                       )
                                                  )     JUDGE BENITA Y. PEARSON
                v.                                )
                                                  )
 DONNIE MORGAN, Warden,                           )
                                                  )     MEMORANDUM OF OPINION
                Respondent.                       )     AND ORDER


        Petitioner Leon D. Jackson filed a pro se Petition for a Writ of Habeas Corpus, pursuant

 to 28 U.S.C. § 2254, challenging the constitutional sufficiency of his conviction and sentence for

 complicity to commit felonious assault, complicity to commit aggravated burglary, and

 complicity to commit aggravated robbery. ECF No. 1.

        This case was referred for preparation of a report and recommendation to a magistrate

 judge of this District pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(2). On July 26, 2021,

 the magistrate judge issued a Report and Recommendation. ECF No. 10. He recommends that

 the Court deny the habeas petition. Id.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Any objections to the Report are, therefore, past due.1 Neither


        1
           Under Fed. R. Civ. P. 6(d), 3 days are added to the 14-day time period because
 Petitioner was served a copy of the Report by mail. See Thompson v. Chandler, 36
 Fed.Appx. 783, 784 (6th Cir. 2002). Accordingly, Petitioner had until August 12, 2021,
 to file any objection. The Court has accounted for those 3 days, as well as additional time
                                                                                      (continued...)
Case: 1:19-cv-02404-BYP Doc #: 11 Filed: 08/23/21 2 of 2. PageID #: 1086




 (1:19CV2404)

 party has timely filed objections. Therefore, the Court reasons that the parties are satisfied with

 the magistrate judge’s recommendations. Any further review by this Court would be a

 duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813

 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services,

 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 Petitioner’s Petition for a Writ of Habeas Corpus will be dismissed.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

 could not be taken in good faith, and that there is no basis upon which to issue a certificate of

 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.


   August 23, 2021                               /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




        1
         (...continued)
 for any mailed objection to reach the Court, before issuing this order.
